Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is responsive to the Application filed on 5/11/2020.  
This application is a continuation of application No. 15/500167 filed on 1/30/2017 which is National Stage of PCT international application Ser. No. PCT/AU2015/050426 and claims the benefit of priority from Australian Patent Application No. AU2014902906 filed on 7/28/2014.
Claims 13-26 are pending in the case.  Claims 1-12 have been canceled.  Claims 13 and 23 are independent claims.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: Displaying elements on a display based on a rule and parameter.
37 C.R.R. 1.72 Title and Abstract
(a) The title of the invention may not exceed 500 characters in length and must be as short and specific as possible. Characters that cannot be captured and recorded in the Office’s automated information systems may not be reflected in the Office’s records in such systems or in documents created by the Office. Unless the title is supplied in an application data sheet (§ 1.76), the title of the invention should appear as a heading on the first page of the specification.

Appropriate correction is required.


Claim Objections

Claims 13-24 are objected to because of the following informalities:
Claim 14 recites the limitation “said first set of appearance attributes.”  There is insufficient antecedent basis for this limitation since there is no earlier recitation of “a first set of appearance attributes.”
Claim 16 recites the limitation “said action of displaying additional information.”  There is insufficient antecedent basis for this limitation since there is no earlier recitation of “an action of displaying additional information.”
Claim 17
Claim 21 recites the limitation “said first set of attributes.”  There is insufficient antecedent basis for this limitation since there is no earlier recitation of “a first set of attributes.”
Claim 24 recites the limitation “the step of periodically iterating the method steps.”  There is insufficient antecedent basis for this limitation since there is no earlier recitation of “a step of periodically iterating the method steps.”
Claim 25 recites the limitation “said step of iterating the method steps.”  There is insufficient antecedent basis for this limitation since there is no earlier recitation of “step of iterating the method steps.”
Claims 13-22 are objected to because the recited limitations do not appear to carry patentable weight.  Independent claim 13 recites “to execute an algorithm,” which is an intended use.  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.  MPEP § 2111.04.  Therefore it appears that the effective limitations of the claim are “a system… comprising a computer system including a processor.”
Appropriate correction is required.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 13-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

At Step 1, claim 13 recites a system comprising combination of concrete deices (computing system including a processor), and therefore is a machine, which is a statutory category of invention.   Claim 23 recites a method, and therefore is a process, which is statutory category of invention. 

At step 2A) prong one, the claim 13 recites “means for arranging and depicting display... of media files... the relative position of each... media files... determined by a set of... attributes... second set of attributes determining the action performed by the system in response to interaction of a user.”  Claim 23 recites similar limitation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
At step 2A) prong two, this judicial exception is not integrated into a practical application because recited addition element, computing system with processor is merely used to display the result which is insignificant extra-solution activity. See MPEP 2106.5 (f)
At step 2B) the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  With respect to “display representations of plurality of media files”, the courts have found limitations directed to displaying information electronically, recited at a high level of generality, to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II). 

one of the size of said representations of each one of said plurality of media files relative to the interface size, the relative position of each one of said representations of said plurality of media files on said grid-like interface relative to the representations of other media files on said interface, and the type of media file associated with each one of said representations of each one of the media files” which do not amount to significantly more than the abstract idea because the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions and is also rejected under the same rational. 

Claim 15 recites, in part, “said second set of action attributes includes instructions for the system to perform at least one action selected from the group consisting of playing a video, displaying additional information,  displaying a sub-category of items or services, displaying a blank page and navigating to another Uniform Resource Link (URL).” which do not amount to significantly more than the abstract idea because the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions and is also rejected under the same rational. 

Claim 16 recites, in part, “said action of displaying additional information includes displaying a stock keeping unit (SKU)” which do not amount to significantly more than the abstract idea because the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions and is also rejected under the same rational. 

Claim 17 recites, in part, “said first set of attributes for each one of said plurality of media files is associated with an item or service for sale, and each one of said plurality of media files 

Claim 18 recites, in part, “the relative size of said representation of each one of said plurality of media files as a portion of the total size of the display interface is determined by at least one member selected from the group consisting of current stock levels of each item, projected sales, sales targets, the margin on each product, historical sales information, the useable life of the item and the transaction history of the user.” which do not amount to significantly more than the abstract idea because the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions and is also rejected under the same rational. 

Claim 19 recites, in part, “said algorithm is arranged to allow a user to override the automatic allocation of at least a portion of said representations of said each one of said plurality of media files and manually allocate at least one of said media files to said grid-like format, wherein said at least one remaining media file is automatically allocated to said interface” which do not amount to significantly more than the abstract idea because the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions and is also rejected under the same rational. 



Claim 21 recites, in part, “said first set of attributes includes security permissions to limit the ability of users to modify any one of said attributes in said first set of attributes” which do not amount to significantly more than the abstract idea because the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions and is also rejected under the same rational. 

Claim 22 recites, in part, “additionally including a Point of Sale kiosk in which said system is incorporated” which do not amount to significantly more than the abstract idea because the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions and is also rejected under the same rational.  

Claim 24 recites, in part, “the step of periodically iterating the method steps to update the relative arrangement of each one of said plurality of media files on said grid-like format of said interface” which do not amount to significantly more than the abstract idea because the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions and is also rejected under the same rational. 



Claim 26 recites, in part, “said step of iterating the method steps occurs in response to a variation in at least one of said second set of attributes.” which do not amount to significantly more than the abstract idea because the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions and is also rejected under the same rational. 


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15500167 (parent application) , fails to provide adequate support or enablement in the manner provided by 35 

Claims 13 and 23 recite the limitation “media files being associated with information regarding an item or service… autonomously determined”.  Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation “service… autonomously” in the application as filed.  The specification appear to only provide support for “an element of an interface to the display of a representation of at least one item.”

Claim 16 recite the limitation “stock keeping unit”.  Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘stock keeping unit’ in the parent application as filed.  

Claim 17 recite the limitation “service.”  Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation “service” in the parent application as filed.  

Claim 21 recite the limitation “security permissions to limit the ability of users to modify any one of said attributes in said first set of attributes.”  Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation “security permissions to limit the ability of users to modify any one of said attributes in said first set of attributes” in the parent application as filed.  

Claim 24 recite the limitation “periodically iterating.”  Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation “periodically iterating” in the parent application as filed.  

Claim 25 recite the limitation “iterating the method steps occurs in response to a variation in at least one of said first set of attributes.”  Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation “iterating the method steps occurs in response to a variation in at least one of said first set of attributes” in the parent application as filed.  

Claim 26 recite the limitation “iterating the method steps occurs in response to a variation in at least one of said second set of attributes.”  Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation “iterating the method steps occurs in response to a variation in at least one of said second set of attributes” in the parent application as filed.  


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Examiner’s Note
The rejection below addressing claims which add new matter does not obviate the rejection based on 35 U.S.C. § 112 above.


Claim Rejections - 35 U.S.C. § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-18 and 22-26 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Gomez-Rosado, U.S. Patent Application Publication No. 2015/0212689 filed on 3/21/20014 (hereinafter Gomez).

As for independent claim 13, Gomez discloses method and system for generating an interface, comprising: 
a computing system including a processor arranged to execute an algorithm including 
(Gomez paragraph [0106]-[0108] discloses computer system with processor including algorithm) 
means for arranging and depicting display representations of a plurality of media files in a grid-like format on an interactive graphical user interface, each one of said plurality of media files being associated with information regarding an item or service 
(Gomez paragraph [0110]-[0114], [0127]-[0128], [0139] discloses dynamic icon module 310 and 600 that arranges and displays media files, icons representing items bounded to certain grid, as shown in figure 1), 
the relative position of each one of said representations of said plurality of media files on said grid-like interface being autonomously determined by a set of appearance attributes associated with each one of said plurality of media files 

wherein each one of said plurality of media files is also associated with a second set of action attributes said second set of attributes determining the action performed by the system in response to interaction of a user with said interactive interface 
(Gomez paragraph [0152] discloses media files associated with set of action attributes determining action performed, selection of coffee icon 11 displays sub-category, submenu with options 46, 47, 48, 49 as shown in figures 9 and 13). 

As for claim 14, limitations of parent claim 13 have been discussed above.  Gomez discloses method and system 
wherein said first set of appearance attributes includes at least one of the size of said representations of each one of said plurality of media files relative to the interface size, the relative position of each one of said representations of said plurality of media files on said grid-like interface relative to the representations of other media files on said interface, and the type of media file associated with each one of said representations of each one of the media files 
(Gomez paragraph [0138], [0149] discloses set of appearance attributes includes size and position of media file, pancakes 27, granola 29, and spaghetti 17 dynamic icons 5 may be sized a bit larger than the grilled chicken 22 and flank 16 dynamic icons as shown in figure 7 and the large dynamic icon 38 (i.e., an example suggested dynamic icon) positioned proximate the center of the display as shown in figure 12). 

As for claim 15, limitations of parent claim 14 have been discussed above.  Gomez discloses method and system 

(Gomez paragraph [0152] discloses media files associated with set of action attributes determining action performed, selection of coffee icon 11 displays sub-category and additional information, submenu with options 46, 47, 48, 49 as shown in figures 9 and 13). 

As for claim 16, limitations of parent claim 15 have been discussed above.  Gomez discloses method and system 
wherein said action of displaying additional information includes displaying a stock keeping unit (SKU) 
(Gomez paragraph [0186] to display inventory 110 information associated with each item). 

As for claim 17, limitations of parent claim 15 have been discussed above.  Gomez discloses method and system 
wherein said first set of attributes for each one of said plurality of media files is associated with an item or service for sale 
(Gomez paragraph [0138], [0149] discloses a first set of attributes, size and position, associated with items, pancakes 27, granola 29, and spaghetti 17 dynamic icons 5 may be sized a bit larger than the grilled chicken 22 and flank 16 dynamic icons as shown in figure 7 and the large dynamic icon 38 (i.e., an example suggested dynamic icon) positioned proximate the center of the display as shown in figure 12), and 

(Gomez paragraph [0136] discloses media files, icons, are dynamically varied dependent on historical sales information, coffee dynamic icon 11 and spaghetti dynamic icon 17 are more frequently purchased, thus, the coffee dynamic icon 11 and spaghetti dynamic icon 17 are larger than egg icon 25 as shown in figure 7). 

As for claim 18, limitations of parent claim 17 have been discussed above.  Gomez discloses method and system 
the relative size of said representation of each one of said plurality of media files as a portion of the total size of the display interface is determined by at least one member selected from the group consisting of current stock levels of each item, projected sales, sales targets, the margin on each product, historical sales information, the useable life of the item and the transaction history of the user 
(Gomez paragraph [0136] discloses media files, icons, are dynamically varied dependent on historical sales information, coffee dynamic icon 11 and spaghetti dynamic icon 17 are more frequently purchased, thus, the coffee dynamic icon 11 and spaghetti dynamic icon 17 are larger than egg icon 25 as shown in figure 7). 

As for claim 22, limitations of parent claim 13 have been discussed above.  Gomez discloses method and system 
additionally including a Point of Sale kiosk in which said system is incorporated 
(Gomez paragraph [0004], [0094], [0096], [0099] discloses point of sales kiosk, the interface 1 may be disposed in electrical communication with a point of sale terminal). 

As for independent claim 23, Gomez discloses system and method for generating an interface, comprising the steps of: 
utilizing an algorithm operating on a processor to autonomously arrange a plurality of representations of media files for display in a grid-like format on an interactive interface, each one of said plurality of media files representing an item or service offered for sale 
(Gomez paragraph , [0106]-[0108], [0110]-[0114], [0127]-[0128] discloses computer system with processor including algorithm, dynamic icon module 310 and 600 that arranges and displays media files, icons representing items for sale, as shown in figure 1), 
the relative position of each one of said representations of said plurality of media files on said grid-like interface being determined by a set of appearance attributes associated with each one of said media files 
(Gomez paragraph [0149] discloses determining relative position of media file based on appearance attribute, large dynamic icon 38 is positioned proximate the center of the display and smaller icons 39 are positioned proximate the outside of the display as shown in figure 12), 
wherein each one of said media files is also associated with a second set of action attributes, said second set of attributes determining the action performed by the system in response to input from a user of said interface 
(Gomez paragraph [0152] discloses media files associated with set of action attributes determining action performed, selection of coffee icon 11 displays sub-category, submenu with options 46, 47, 48, 49 as shown in figures 9 and 13). 

As for claim 24, limitations of parent claim 23 have been discussed above.  Gomez discloses method and system comprising 

(Gomez paragraph [0136], [0140] discloses periodically iterating the method steps, icon size area adjusted after every month or two months as shown in figures 7 and 8, coffee dynamic icon 11 and spaghetti dynamic icon 17 are more frequently purchased so they become larger than egg icon 25). 

As for claim 25, limitations of parent claim 24 have been discussed above.  Gomez discloses method and system wherein 
said step of iterating the method steps occurs in response to a variation in at least one of said first set of attributes 
(Gomez paragraph [0136], [0140] discloses iterating the method steps, icon size area adjusted after every month or two months as shown in figures 7 and 8, coffee dynamic icon 11 and spaghetti dynamic icon 17 are more frequently purchased so they become larger than egg icon 25). 

As for claim 26, limitations of parent claim 24 have been discussed above.  Gomez discloses method and system wherein 
said step of iterating the method steps occurs in response to a variation in at least one of said second set of attributes 
(Gomez paragraph [0136], [0140] discloses iterating the method steps, icon size are adjusted after every month or two months as shown in figures 7 and 8, coffee dynamic icon 11 and spaghetti dynamic icon 17 are more frequently purchased so they become larger than egg icon 25 and larger icons are displayed approximate center as shown in figure 12). 

Claim Rejections - 35 U.S.C. § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 19-20  are rejected under AIA  35 U.S.C. 103 as being unpatentable over Gomez in view of Scott et al., U.S. Patent Application Publication No. 2014/0108985, filed on 10/8/2013 (hereinafter Scott). 

As for claim 19, limitations of parent claim 18 have been discussed above.  Scott discloses method and system wherein said algorithm is arranged to allow a user to override the automatic allocation of at least a portion of said representations of said each one of said plurality of media files and manually allocate at least one of said media files to said grid-like format, wherein said at least one remaining media file is automatically allocated to said interface (Scott paragraph [0094]-[0099] discloses overriding the automatic allocation of user element by drag and drop user input on element interface as shown in figures 15 and 16).  Accordingly, it 

As for claim 20, limitations of parent claim 19 have been discussed above.  Gomez discloses method and system additionally including a second interface (Gomez paragraph [0133] discloses displaying a second interface). 
Gomez does not appear to explicitly disclose method and system comprising a drag and drop user interface.  However, Scott discloses method and system comprising interface including a drag and drop user interface element arranged to allow a user to create and publish a grid-like format of media files (Scott paragraph [0094]-[0099] discloses drag and drop user element interface as shown in figures 15 and 16).  Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Scott with Gomez for the benefit of "providing a flexible or configurable user interface environment", (Scott [0002]). 


Claim 21 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Gomez in view of Scott in view of Tanaka et al., U.S. Patent Application Publication No. 20110214067, filed on 12/28/2018 (hereinafter Tanaka). 

As for claim 21, limitations of parent claim 20 have been discussed above.  Tanaka discloses method and system wherein said first set of attributes includes security permissions to limit the ability of users to modify any one of said attributes in said first set of attributes (Tanaka paragraph [0059] discloses ability to modify user interface based on user's security or permission level).  Accordingly, it would have been obvious to person of ordinary skill in the art 


Conclusion

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE J PARKER whose telephone number is (571)270-3647.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wiiliam Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JEANETTE J PARKER/Primary Examiner, Art Unit 2175